Case 19-54613-pmb        Doc 48    Filed 04/03/20 Entered 04/03/20 17:14:26              Desc Main
                                  Document      Page 1 of 11




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                          )
                                                 )    CASE NO. 19-54613-PMB
 TANYETTA LATRICE ARNOLD                         )
                                                 )    CHAPTER 13
          Debtor.                                )

                    MOTION TO ALLOW COMPROMISE OF CLAIM AND
                    APPLICATION FOR COMPENSATION OF COUNSEL

       COMES NOW THE DEBTOR in the above-styled Chapter 13 case, by and through counsel,
and files this "Motion to Allow Compromise of Claim and Application for Compensation of Debtor’s
Counsel (“Motion”) pursuant to 11 U.S.C. § 329, showing to this Court the following:
                                                 1.

       This Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1334, 28 U.S.C. § 151, and

28 U.S.C. § 157.

                                                 2.

       This Court is the proper venue for this matter pursuant to 28 USC § 1409.

                                                 3.

       This matter is a core proceeding within the contemplation of 28 U.S.C. § 157.

                                                 4.

       Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the United States

Code March 24, 2019 and is eligible for relief under 11 U.S.C. § 109.

                                                 5.

       By Order of this Court dated January 2, 2020 (Docket 46), Berry & Associates (“Special
Counsel”) was approved to act as Special Counsel to the Debtor for the purpose of pursuing claims
for violations of several Consumer Protection Statues including the Fair Debt Collection Practices
Case 19-54613-pmb         Doc 48     Filed 04/03/20 Entered 04/03/20 17:14:26                Desc Main
                                    Document      Page 2 of 11




Act (15 U.S.C. § 1692 et seq.) and the Georgia Fair Business Practices Act (O.C.G.A. § 10-1-399 et
seq). Specifically, after reviewing its proof of claim in conjunction with Debtor’s credit report and
the origins of the debt Special Counsel believes that Hunter Warfield, Inc. has made objectively false
and materially misleading representations in an effort to disguise the nature and composition of the
debt under collection thus violating 15 U.S.C. §1692e et seq.
                                                   6.
        Debtor’s counsel prepared and filed an action against Hunter Warfield, Inc. (“Warfield”)
setting forth detailed claims for alleged violations of the Fair Debt Collection Practices Act (15 U.S.C.
§ 1692 et seq.) and the Georgia Fair Business Practices Act (O.C.G.A. § 10-1-399 et seq). The case
was filed on May 9, 2019 in the United States District Court for the Northern District of Georgia,
Atlanta Division, case number 1:19-cv-02116-CC (the “Lawsuit”).
                                                   7.
        Warfield denies any and all liability as to the Debtor’s claim.
                                                   8.
        Under 15 U.S.C. § 1692k, a plaintiff may recover actual damages, statutory damages not
exceeding $1,000, the costs of the action, and reasonable attorney's fees. Statutory damages are
determined by the court which is to consider factors including the frequency and persistence of
noncompliance with the Act by the debt collector, the nature of such noncompliance, and the extent
to which such noncompliance was intentional. 15 U.S.C. § 1692(a). Proof of actual damages is not a
prerequisite for the recovery of statutory damages under the FDCPA. See, Harper v. Better Bus.
Serv., Inc., 961 F.2d 1561 (11th Cir. 1992). Under O.C.G.A. § 10-1-399, a plaintiff may recover actual
damages, the costs of the action, and reasonable attorney's fees; if an intentional violation is found,
then treble damages are mandatory and exemplary damages are permissible. See, Colonial Lincoln-
Mercury Sales, Inc. v. Molina, 152 Ga. App. 379, 382, 262 S.E.2d 820, 823 (1979).
                                                   9.
        Debtor has reached a settlement agreement to resolve the Debtor’s claims against Warfield
which embodies the following terms:
        a) Warfield will refrain from seeking collection of the debt in any manner regardless of
            whether the Debtor ultimately receives a discharge.;
Case 19-54613-pmb        Doc 48     Filed 04/03/20 Entered 04/03/20 17:14:26             Desc Main
                                   Document      Page 3 of 11




       b) Warfield will delete Defendant’s tradeline from Debtor’s consumer reports; and,
       c) Warfield shall make a total payment of $3,250.00, which is comprised of the payments
           described below.
                                                10.
       The proposed settlement amount in Paragraph 9 includes payment of $1,000.00 to Debtor in
addition to the other terms detailed in Paragraph 9. The Debtor proposes to retain this amount of the
settlement for reasonable and necessary expenses.
                                                 11.
       The proposed settlement amount in Paragraph 9 also includes payment of attorney fees and

costs to Special Counsel in the amount of $2,250.00 in accordance with the fee shifting provision of

15 U.S.C. § 1692(k)(3). An award of reasonable attorney fees is not a discretionary act under §

1692k(a). The Act mandates an award of attorney's fees as a means of fulfilling Congress's intent

that the Act should be enforced by debtors acting as private attorneys general. Graziano v.

Harrison, 950 F.2d 107, 113 (3d Cir. 1991), citing DeJesus v. Banco Popular de Puerto Rico, 918

F.2d 232, 235 (1st Cir. 1990). See also, Martinez v. Law Offices of David J. Stern, P.A. (In re

Martinez), 266 B.R. 523 (Bankr. S.D. Fla. 2001); Baker v. G.C. Services Corp., 677 F.2d 775, 780

(9th Cir. 1982); Whatley v. Universal Collection Bureau Inc., 525 F. Supp. 1204, 1206 (N.D. Ga.

1981). Special Counsel’s billing records are attached hereto as Exhibit 1.

                                                12.
       It is the opinion of Debtor’s counsel that the terms of the proposed settlement represent
the maximum likely recovery under the facts of the case.
                                                13.
       The Debtor and her counsel contend that the fees and costs being paid by Warfield are
reasonable under the circumstances of the case including the amount of time and effort put into the
matter, the nature of the claim, the tangible and intangible results obtained, and the experience and
expertise of Special Counsel.
Case 19-54613-pmb       Doc 48    Filed 04/03/20 Entered 04/03/20 17:14:26           Desc Main
                                 Document      Page 4 of 11




      WHEREFORE, Debtor prays:
      (a) That this Motion be filed, read, and considered;
      (b) That this Honorable Court grant this Motion; and,
      (c) That this Honorable Court grant such further relief as it may deem just and proper.

                                             Respectfully submitted,

                                                    /s/
                                             Carrie Oxendine
                                             GA Bar No. 141478
                                             Attorney for Debtor
                                             BERRY AND ASSOCIATES
                                             2751 Buford Hwy, Suite 600
                                             Atlanta, GA 30324
                                             (404) 235-3300
                                             Carrie@mattberry.com
Case 19-54613-pmb      Doc 48     Filed 04/03/20 Entered 04/03/20 17:14:26                          Desc Main
                                                                                    EXHIBIT 1
                                 Document      Page 5 of 11


                                                                               Phone               (404) 235‐3300
                                                                               Toll‐free           (800) 720‐8620
                                                                               Fax                 (404) 235‐3333




                                               March 31, 2020
        Tanye a Arnold
        2738 Elkhorn Drive                                           File #:               19‐12159
        Decatur, Georgia                                             Inv #:                Se le
        30034




        RE:      Arnold, Tanye a v. Hunter Warﬁeld


     STATEMENT OF ACCOUNT

     PLEASE RETAIN THIS STATEMENT FOR TAX PURPOSES

     Date           Descrip on                                   Staﬀ    Rate              Hours       Amount
     May‐01‐19      Review FDCPA 11 USC 1692 et seq for          PSIE    $400.00           1.00        $400.00
                    applicability to Defendant's conduct
                    .
     May‐01‐19      Research defendant's business re:            PSIE    $400.00           0.70        $280.00
                    FDCPA and business structure through
                    secretary of state records and
                    prior/collateral li ga on
                    .
     May‐01‐19      Review defendant's proof of claim            PSIE    $400.00           0.70        $280.00
                    conjunc on with the Georgia Fair
                    Business Prac ces Act, O.C.G.A.
                    10‐1‐399 et seq.
                    .
     May‐01‐19      Inves gate Defendant company to              PSIE    $400.00           0.50        $200.00
                    determine if Safe Harbor no ce under
                    the GFPBA is reuired
                    .
     May‐02‐19      Review applicable case law and               PSIE    $400.00           1.70        $680.00
                    precedent regarding nonconforming
                    Proof of Claim and compare to facts of
                    current case

                     2751 Buford Highway   ‐    Suite 600   ‐   Atlanta, Georgia 30324
Invoice #:    Se le                 Page 2                               March 31, 2020
        Case 19-54613-pmb    Doc 48 Filed 04/03/20 Entered 04/03/20 17:14:26 Desc Main
                                    Document     Page 6 of 11


         May‐09‐19    Review ﬁle, dra mul ‐count, two             PSIE   $400.00   7.25      $2,900.00
                      party complaint with 110+
                      enumera ons of fact and law; prepare
                      exhibits for inclusion; ﬁle with District
                      Court
                      .
         May‐09‐19    Prepare Filing and Service Packages         PARA   $175.00   0.40      $70.00
                      (No ce, Waiver, Complaint) and serve
                      on Defendants via US Mail
                      .
         May‐10‐19    Dra and File Cer ﬁcate of Interested        PSIE   $400.00   0.50      $200.00
                      Persons
                      .
         May‐29‐19    Review ﬁle in detail, dra and email         PSIE   $400.00   0.30      $120.00
                      se lement proposal to Hunter
                      Warﬁeld
                      .
         Jun‐20‐19    Review ﬁle in detail, nego ate general      PSIE   $400.00   0.35      $140.00
                      terms of se lement with Hunter
                      Warﬁeld
                      .
         Jun‐28‐19    Review and approve Hunter Warﬁeld           PSIE   $400.00   0.55      $220.00
                      se lement agreement terms
                      .
                                                                                           ___________
               Total me and fees:                                                  13.95      $5,490.00


               Disbursements

                              Filing Fee                                       $400.00
                                                                                           ___________
               Total disbursements:                                                             $400.00

                                                                                           ___________
                                    Total Fees & Disbursements                                $5,890.00
Case 19-54613-pmb        Doc 48     Filed 04/03/20 Entered 04/03/20 17:14:26             Desc Main
                                   Document      Page 7 of 11




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                           )
                                                  )   CASE NO. 19-54613-PMB
 TANYETTA LATRICE ARNOLD                          )
                                                  )   CHAPTER 13
          Debtor.                                 )


                         NOTICE OF ASSIGNMENT OF HEARING

        PLEASE TAKE NOTICE that the above referenced Debtor has filed a “Motion to Allow
Compromise of Claim and Application for Compensation of Special Counsel” (“Motion”) and
related papers with the Court seeking an order on the Motion.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
in Courtroom 1202, United States Courthouse, 75 Ted Turner Drive SW, Atlanta, Georgia, on
June 11, 2020 at 10:00 a.m.

         Your rights may be affected by the court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one.) If you do not want the court to grant
the relief sought in these pleadings or if you want the court to consider your views, then you and/or
your attorney must attend the hearing. You may also file a written response to the pleading with
the Clerk at the address stated below, but you are not required to do so. If you file a written
response, you must attach a certificate stating when, how and on whom (including addresses) you
served the response. Mail or deliver your response so that it is received by the Clerk at least two
business days before the hearing. The address of the Clerk's Office is Clerk,
U. S. Bankruptcy Court, Room 1340, 75 Ted Turner Drive, Atlanta, Georgia 30303. You must
also mail a copy of your response to the undersigned at the address stated below.

       Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.

Dated: April 3, 2020

                             [Signature Appears on Following Page]
Case 19-54613-pmb   Doc 48    Filed 04/03/20 Entered 04/03/20 17:14:26   Desc Main
                             Document      Page 8 of 11




                                            /s/
                                     Carrie Oxendine
                                     GA Bar No. 141478
                                     Attorney for Debtor
                                     BERRY AND ASSOCIATES
                                     2751 Buford Hwy, Suite 600
                                     Atlanta, GA 30324
                                     (404) 235-3300
                                     Carrie@mattberry.com
Case 19-54613-pmb         Doc 48       Filed 04/03/20 Entered 04/03/20 17:14:26            Desc Main
                                      Document      Page 9 of 11




                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day I
served the following parties with a copy of the attached pleadings by placing true copies of same in
the United States Mail with adequate postage affixed to insure delivery, addressed to:

                                            Melissa J. Davey
                                           Chapter 13 Trustee
                                          260 Peachtree Street
                                               Suite 200
                                           Atlanta, GA 30303

                                          Tanyetta L. Arnold
                                          2738 Elkhorn Drive
                                          Decatur, GA 30034

                                              US Trustee
                                      362 Richard Russell Building
                                           75 Ted Turner Dr.
                                          Atlanta, GA 30303

                      (Plus all Creditors on attached Creditor Mailing Matrix)

       This 3rd day of April, 2020.

                                                      /s/
                                                     Carrie Oxendine
                                                     GA Bar No. 141478
                                                     Attorney for the Debtor


BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
Label Matrix forCase
                  local 19-54613-pmb
                        noticing       Doc 48
                                           (p)1STFiled  04/03/20
                                                  FRANKLIN             Entered 04/03/20 17:14:26
                                                           FINANCIAL CORPORATION                       Desc Main
                                                                                        1st Franklin Financial Corporation
113E-1                                         Document
                                           PO BOX 880            Page    10   of 11     Attn: Administrative Services
Case 19-54613-pmb                            TOCCOA GA 30577-0880                          PO Box 880
Northern District of Georgia                                                               Toccoa, GA 30577-0880
Atlanta
Fri Apr 3 14:42:54 EDT 2020
Tanyetta Latrice Arnold                      (p)AUTOMOBILE ACCEPTANCE CORPORATION          Matthew Thomas Berry
2738 Elkhorn Dr.                             PO BOX 961926                                 Matthew T. Berry & Associates
Decatur, GA 30034-2822                       RIVERDALE GA 30296-6914                       Suite 600
                                                                                           2751 Buford Highway, NE
                                                                                           Atlanta, GA 30324-5457

Berry & Associates                           Capital One                                   (p)CHESTERFIELD FINANCE OF GEORGIA
2751 Buford Highway, Suite 600               Attn: Bankruptcy                              45A WALTON STREET NW
Atlanta, GA 30324-5457                       PO Box 30285                                  ATLANTA GA 30303-2310
                                             Salt Lake City, UT 84130-0285


Credit One Bank                              (p)DELTA COMMUNITY CREDIT UNION               Melissa J. Davey
ATTN: Bankruptcy Department                  PO BOX 20541                                  Melissa J. Davey, Standing Ch 13 Trustee
PO Box 98873                                 ATLANTA GA 30320-2541                         Suite 200
Las Vegas, NV 89193-8873                                                                   260 Peachtree Street, NW
                                                                                           Atlanta, GA 30303-1236

Melissa J. Davey                             Easy Rental                                   Emory Federal Cu
Office of Melissa J. Davey                   4910 Memorial Dr                              1237 Clairmont Rd
Standing Chapter 13 Trustee                  Stone Mountain GA 30083-4148                  Attn. Corlis Huley
Suite 200                                                                                  Decatur, GA 30030-1229
260 Peachtree Street, NW
Atlanta, GA 30303-1236
Exeter Finance Corp                          Exeter Finance LLC                            Hunter Warfield
PO Box 166008                                4515 N Santa Fe Ave. Dept. APS                4620 Woodland Corporate Blvd.
Irving, TX 75016-6008                        Oklahoma City, OK 73118-7901                  Tampa, FL 33614-2415



Justrighauto                                 LVNV Funding, LLC                             Mcintoshfin
3280 Commerce Ave                            Resurgent Capital Services                    6740 Shannon Pkwy
Duluth, GA 30096-4711                        PO Box 10587                                  Union City, GA 30291-2057
                                             Greenville, SC 29603-0587


Titus T Nichols                              Nissan Motor Acceptance                       Carrie L Oxendine
Crowther Law Firm, P.C.                      Attn: Bankruptcy Dept                         Matthew T. Berry & Associates
Resurgens Plaza                              PO Box 660360                                 Suite 600
945 East Paces Ferry Rd, Suite 2600          Dallas, TX 75266-0360                         2751 Buford Highway NE
Atlanta, GA 30326-1379                                                                     Atlanta, GA 30324-5457

Prestige Financial Svc                       Susan H. Senay                                The Lexington Apartment / MMG Management
Attn: Bankruptcy                             Matthew T. Berry & Associates                 c/o Hunter Warfield
351 W Opportunity Way                        Suite 600                                     4620 Woodland Corporate Blvd
Draper, UT 84020-1399                        2751 Buford Highway NE                        Tampa, FL 33614-2415
                                             Atlanta, GA 30324-5457

The Lexington Apartments                     United Auto Acceptance                        Wollemi Acquisitions, LLC
3073 Washington Rd.                          ATTN: Bankruptcy Dept.                        AIS Portfolio Services, LP
East Point, GA 30344-4597                    P.O. Box 926                                  4515 N Santa Fe Ave. Dept. APS
                                             Morrow, GA 30260-0926                         Oklahoma City, OK 73118-7901
               CaseLLC
Wollemi Acquisitions,  19-54613-pmb          Doc 48
                                                 WollemiFiled 04/03/20
                                                         Acquisitions, LLC c/oEntered     04/03/20 17:14:26
                                                                                AIS Portfolio                     Desc Main
                                                                                                   World Acceptance/Finance Corp
c/o AIS Portfolio Services, LP                       Document          Page
                                                 4515 N Santa Fe Ave. Dept. APS 11   of 11         Attn: Bankruptcy
4515 N Santa Fe Ave. Dept. APS                       Oklahoma City, OK 73118-7901                         PO Box 6429
Oklahoma City, OK 73118-7901                                                                              Greenville, SC 29606-6429


World Finance Corp/World Acceptance
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606-6429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Franklin Financial                               Automobile Acceptance                                Chesterfield Finance
135 E Tugalo Street                                  Attn: Bankruptcy                                     45-A Walton Street NW
Toccoa, GA 30577                                     PO Box 961926                                        Atlanta, GA 30303
                                                     Riverdale, GA 30296


DELTA COMMUNITY CREDIT UNION                         (d)Time Finance
P.O. BOX 20541                                       45-B Walton Street
ATLANTA, GA 30320-2541                               Atlanta GA 30303




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Exeter Finance LLC                                End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                       Mailable recipients     33
Oklahoma City, OK 73118-7901                         Bypassed recipients      1
                                                     Total                   34
